Exhibit 10.1


SEPARATION AND GENERAL RELEASE AGREEMENT


Caution: Read Carefully
This Is A Release Of All Claims


THIS SEPARATION AND GENERAL RELEASE AGREEMENT (“Agreement”) is voluntarily
entered into as of the date set forth on the signature page below by and between
the undersigned individual employee, Scott T. Mereness (“Employee”) and Lippert
Components, Inc.
WHEREAS, Employee is currently employed as the President of the Company, and
President of LCI Industries, the parent company of the Company;


WHEREAS, the Company and the Employee are parties to that certain Executive
Employment Agreement dated February 26, 2015, a copy of which is attached hereto
as Exhibit A (the “Employment Agreement”), which Employment Agreement requires
the execution and non-revocation of a separation and general release agreement
as a condition for receipt of post-employment payments and benefits thereunder;
and


WHEREAS, pursuant to Section 3.B of the Employment Agreement, Employee and the
Company have reached a mutual agreement on the termination of Employee’s
employment effective as of the close of business on November 16, 2018
(“Termination Date”) on the conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual understandings, covenants, and
the release contained in this Agreement, Company and Employee hereby voluntarily
agree as follows:
1.    Definitions. Specific terms used in this Agreement have the following
meanings: (a) words such as “I,” “me,” and “my” include both the undersigned,
Scott T. Mereness, and anyone who has or obtains any legal right or claims
through me; and (b) “Company” means Lippert Components, Inc., its parent company
LCI Industries, all of their past and present officers, directors, employees,
trustees, parent companies, agents, members, affiliates, insurers, any and all
employee benefit plans (and any fiduciary of such plans) sponsored by such
entities, and each such entity’s subsidiaries, predecessors, successors, and
assigns, and all other entities, persons, firms, or corporations liable or who
might be claimed to be liable.
2.    Affirmation. During my employment with the Company, I have been subject to
the Company’s Guidelines for Business Conduct, Code of Ethics for Senior
Financial Officers, and Insider Trading Policy, each as amended from time to
time. I understand that certain aspects of those policies continue to apply to
me after the Termination Date and so long as I may have confidential, non-public
information of the Company. I hereby confirm that I have complied with all
reporting obligations under the Company’s policies and procedures, including
reporting all information I may have regarding any conduct by any person that
may constitute a violation of any Company policy or applicable law as outlined
in such policies and procedures. As of the date of this Agreement, I am not
aware of any wrongoing by or relating to the Company or any of its executives.
3.     Company’s Agreement to Make Separation Payments and Provide Other
Consideration to Me. In exchange for my release and other promises made by me in
this Agreement and my Employment Agreement, the Company agrees that it shall
provide to me the Severance Benefits outlined in the Schedule of Severance
Benefits attached hereto as Exhibit B. I acknowledge that the payments and other
consideration described in Exhibit B and this Agreement constitute full and fair
consideration for the release of My Claims (as provided





--------------------------------------------------------------------------------



in Paragraph 4 below). Such payments and other consideration are in addition to
amounts I would be entitled to if I did not sign this Agreement and fully
satisfy the Company’s obligations under the Employment Agreement.
4.    My Claims. I hereby give up and release all of my rights to any relief of
any kind from the Company, including without limitation, all claims I have now,
whether or not I now know about the claims (“My Claims”). My Claims include, but
are not limited to, the following: (a) all claims relating to my employment with
Company, or the termination of that employment, including, but not limited to,
any claims arising under Title VII of the Civil Rights Act of 1964; the Civil
Rights Act of 1866; the Age Discrimination in Employment Act (“ADEA”); the Older
Worker Benefits Protection Act (“OWBPA”); the Employee Retirement Income
Security Act; the Family and Medical Leave Act (“FMLA”) (to the extent that FMLA
claims may be released under governing law); the Americans with Disabilities
Act; the applicable state civil rights laws; and/or any other federal, state, or
local law; (b) all claims under any principle of common law or equity,
including, but not limited to, claims for alleged unpaid compensation or other
monies; commissions; any tort; breach of contract; and any other allegedly
wrongful employment practices; and (c) all claims for any type of relief from
the Company, including, but not limited to, claims for damages, costs, and
attorney’s fees. I will not make any demands or claims against the Company for
compensation or damages relating to My Claims. In addition to these claims being
released, I acknowledge that I have not suffered any physical or mental injuries
arising out of my employment with the Company or the termination of that
employment.


5.    Exclusions From Release.


a.
Excluded Claims. My Claims released under this Agreement do not include any
rights or claims that may arise after the Effective Date of this Agreement
(which is that date occurring on the eighth (8th) day after I sign this
Agreement), including, without limitation, any rights or claims as a result of
any breach by the Company of its payment obligations set forth in Paragraphs 2
and 3 above. I understand I do not waive future claims, or the right to file
claims under the Company’s health insurance programs that I participate in,
including for disability benefits, in accordance with the terms and provisions
of such programs. Also, I further understand that nothing in this Agreement
shall in any way adversely affect whatever vested rights I may have to benefits
under any retirement or other employee benefit plan. In addition, I acknowledge
that this Agreement is not intended to (a) prevent me from filing a charge or
complaint including a challenge to the validity of this Agreement, with the
Equal Employment Opportunity Commission (“EEOC”); (b) prevent me from
participating in any investigation or proceeding conducted by the EEOC; or (c)
establish a condition precedent or other barrier to exercising these rights.
While I have the right to participate in an investigation, I understand that I
am waiving my right to any monetary recovery arising from any investigation or
pursuit of claim on my behalf, (but not my right to receive an award for
information provided to any government agency or entity).



b.
Permitted Communications. Nothing in this Agreement or in the Employment
Agreement prohibits me from reporting possible violations of federal, state, or
local law or regulation to any governmental agency or entity, including, but not
limited to, the Department of Justice, the Securities and Exchange Commission,
Congress, and any agency Inspector General, or making other disclosures
(including, but not limited to, providing documents or other information) that
are protected under the whistleblower provisions of federal law or regulation. I
do not need the prior authorization of the Company to make any such reports or
disclosures, and I am not required to notify the Company that I have made such
reports or disclosures. As provided by federal law (18 U.S.C. §1833), I
understand that I will not be held criminally or civilly liable under any
federal or state trade secret law for my disclosure of a trade secret that is
made by me: (a) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a






--------------------------------------------------------------------------------



suspected violation of law; or (b) in a complaint or other document filed by me
in a lawsuit or other proceeding, on the condition that such filing is made
under seal.


6.    Ongoing Obligations; Amendment of Employment Agreement.


a.
I hereby reaffirm all of my ongoing obligations to the Company under my
Employment Agreement, as set forth in Section 5 and 6 of my Employment Agreement
and as amended herein below, and all enforcement provisions in my Employment
Agreement related thereto.



b.
The definition of “Competitor” set forth in Section 5.D.iii.b of my Employment
Agreement is hereby amended to add the following sentence at the end of such
section: “Without limiting the foregoing, “Competitor” also includes Thor
Industries, Forest River, Winnebago, and all other recreational vehicle original
equipment manufacturers (OEMs).”



c.
Section 5.D.ii.a of my Employment Agreement is amended to add the word “or”
immediately prior to the phrase “with respect to”.



7.    Termination of Relationship; Officer and Director Roles. I acknowledge
that my employment with the Company will end on the Termination Date. In
addition, I hereby confirm my resignation from all positions as an officer or
director of the Company, effective as of the Termination Date. I acknowledge
that neither the Company nor its successors have any obligation, contractual or
otherwise, to rehire, reemploy, recall, or hire me in the future. I understand
that this Agreement does not constitute an admission of wrongdoing by any party.
8.    Consultation with Attorney. I acknowledge that the Company is hereby
advising me to consult an attorney prior to signing this Agreement. I have had
sufficient opportunity to do so.
9.    Interpretation of Agreement; Venue. Nothing herein shall be deemed to
restrict or prohibit the Company from enforcing its Recoupment Policy (as set
forth in the Compensation Committee Key Practices of the Company). I acknowledge
that I am bound by and subject to the Recoupment Policy and that the Recoupment
Policy may require reduction or repayment of the Severance Benefits. The parties
agree that Indiana law will apply to the interpretation of this Agreement, and
that exclusive venue shall exist with the courts of Indiana or the U.S. District
Court for the Southern District of Indiana.
10.    Severability. I understand, and it is my intent, that in the event this
Agreement is ever held to be invalid or unenforceable (in whole or in part) as
to any particular type of claim or charge or as to any particular circumstances,
it shall remain fully valid and enforceable as to all other claims, charges, and
circumstances.
11.    Period to Consider Agreement and Expiration of Offer. As required by the
ADEA and the OWBPA, I understand that I have twenty-one (21) calendar days from
the day that I receive this Agreement, not counting the day upon which I
received it, to consider whether I wish to sign it. If I sign this Agreement
before the end of the twenty-one (21) calendar day period, it will be my
personal and voluntary decision to do so. I also understand that if I fail to
deliver this Agreement to the Company within said period of time, it shall
expire and be deemed withdrawn by the Company.
12.    Right to Revoke Agreement. I understand that I may revoke this Agreement
at any time within seven (7) calendar days after I sign it, not counting the day
upon which I sign it. This Agreement will not become effective or enforceable
unless and until the seven (7) calendar day revocation period has expired
without my revoking it, i.e. on the eighth calendar day after I sign this
Agreement.





--------------------------------------------------------------------------------



13.    Procedure to Accept or Revoke. To accept this Agreement, I must deliver
the Agreement, after it has been signed and dated by me, to the Company, by
hand-delivery or by mail, and it must be received by the Company within the
twenty-one (21) calendar day period that I have to consider this Agreement. To
revoke my acceptance, I must deliver a written, signed statement that I revoke
my acceptance to the Company by hand-delivery or by mail and any such notice of
revocation must be received by the Company within seven (7) calendar days after
I signed the Agreement. All deliveries shall be made to the Company at the
following address, marked “Personal and Confidential”: Attention: Andrew
Namenye, Chief Legal Officer, 4100 Edison Lakes Parkway, Suite 210, Mishawaka,
Indiana 46545. If I choose to deliver my acceptance or revocation notice by
mail, it must be: (a) postmarked and received by the above-named individual at
the Company within the applicable period stated above; (b) properly addressed to
the Company at the address stated above; and (c) sent by certified mail, return
receipt requested.


14.    Code Section 409A. In paying the amounts specified above, I acknowledge
that the Company makes no representation as to the tax consequences or liability
arising from said payments including, without limitation, under Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (“Section 409A”). I agree to pay any and all income,
excise, and other federal, state, and local taxes which may be determined to be
due in connection with the payments described above, and the Company may
withhold from any payments such amounts that they determine are required or
authorized for tax purposes. The parties acknowledge that the severance benefits
payable under this Agreement are intended to be exempt from or comply with
Section 409A. The Company shall be entitled to report such payments as required
by applicable law. All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” as
defined by Section 409A. For purposes of Section 409A, the right to receive a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments. Further, for purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment. In no
event may I, directly or indirectly, designate the calendar year of a payment.
Notwithstanding any provisions in the Agreement to the contrary, I acknowledge
that I am a “specified employee” (within the meaning of Section 409A) as of the
effective date of my separation from service with the Company, and, as a result,
distribution of the termination benefits specified herein (to the extent that
they are subject to and not otherwise exempt or excepted from Section 409A
(e.g., under the short-term deferral exception and/or the severance pay
exception)) shall not commence earlier than six months after the effective date
of my separation from service with the Company. Payments delayed by the
preceding sentence shall be accumulated and paid on the earliest
administratively feasible date permitted by such sentence. Benefits delayed by
this provision shall commence on the day after such delay.
15.    Successors and Assigns; Survivability. This Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Employee and his heirs, executors, administrators and legal representatives.
This Agreement shall not be terminate, voluntarily or involuntarily, by the
liquidation or dissolution of the Company or by the merger or consolidation of
the Company with or into another corporation.
16.    My Representations. I HAVE READ THIS AGREEMENT CAREFULLY, I HAVE HAD AN
ADEQUATE OPPORTUNITY TO CONSULT AN ATTORNEY, AND I UNDERSTAND ALL OF ITS TERMS.
IN AGREEING TO SIGN THIS AGREEMENT, I HAVE NOT RELIED ON ANY STATEMENTS OR
EXPLANATIONS MADE BY THE COMPANY, EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT. I ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONTAINS ALL OF THE
AGREEMENTS BETWEEN THE COMPANY AND ME RELATING TO THE MATTERS INCLUDED IN THIS
AGREEMENT, EXCEPT AS TO ANY ADDITIONAL ONGOING OBLIGATIONS OR RESTRICTIVE
COVENANTS TO WHICH I AM ALSO A PARTY, INCLUDING, WITHOUT





--------------------------------------------------------------------------------



LIMITATION, THOSE SET FORTH IN THE EMPLOYMENT AGREEMENT. I ALSO AGREE THAT THIS
AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, ALL OF WHICH, TAKEN
TOGETHER, SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.




[Signature Page Follows]





--------------------------------------------------------------------------------



Employee:




Signature: /s/ Scott T. Mereness
                  Scott T. Mereness
Date: November 16, 2018
Received and agreed to by Lippert Components, Inc. on behalf of itself and all
other persons and entities released herein:




By: /s/ Jason D. Lippert
       Jason D. Lippert
        Chief Executive Officer
Date: November 16, 2018






--------------------------------------------------------------------------------



EXHIBIT A





--------------------------------------------------------------------------------



EXECUTIVE EMPLOYMENT AGREEMENT
 
This Agreement is made this 26th day of February, 2015, between Scott T.
Mereness (“Executive”) and Lippert Components, Inc. (the “Corporation”), and is
effective as of January 1, 2015 (the “Effective Date”). This Agreement’s
purposes are to set forth certain terms of Executive’s employment by the
Corporation or one of its affiliates and to protect the Corporation’s knowledge,
expertise, customer relationships, and confidential information. The Corporation
has several divisions and certain relationships with related companies and other
affiliates, including but not limited to Drew Industries Incorporated (“Drew
Industries”) and Lippert Components Manufacturing, Inc., as well as other
entities (each, an “Affiliate”). To the extent Executive is assigned to an
Affiliate by the Corporation, performs services for an Affiliate and/or has
access to confidential or proprietary information of an Affiliate, the term
“Corporation” as used in this Agreement only, shall also be deemed to include
any other Affiliate to which Executive is assigned, for which Executive performs
any services and/or about which Executive is exposed to confidential or
proprietary information during Executive’s employment relationship with the
Corporation.


1.
Employment and Duties.



A.
Employment. The Corporation hereby employs Executive, and Executive accepts
employment, under this Agreement’s terms, for the period beginning the Effective
Date and ending on December 31, 2017 (the “Employment Period”), unless sooner
terminated pursuant to the terms of Section 3 of this Agreement. The Employment
Period shall automatically be extended for successive additional one-year
periods on January 1st commencing on January 1, 2018 unless either party to this
Agreement provides the other party with notice of termination of this Agreement
at least sixty (60) days prior to the date on which the Employment Period would
be automatically extended for an additional one year, or unless otherwise sooner
terminated pursuant to the terms of Section 3 of this Agreement. The principal
place of employment and the location of Executive’s principal office and normal
place of work shall be at the Corporation’s principal executive offices at its
current location in Elkhart, Indiana. Given the geographic scope of the
Corporation’s business and the fact that Executive’s duties and responsibilities
will be as co-extensive, geographically, as the scope of the Corporation’s
business, Executive will be expected to travel to other locations, as necessary,
in the performance of Executive’s duties; provided, however, Executive shall at
no time be required to change the locale of his residence without his consent.



B.
Title and Duties. Executive will be employed as the President of Lippert
Components, Inc. and






--------------------------------------------------------------------------------



President of Drew Industries Incorporated, will be duly appointed an officer of
Lippert Components, Inc. and Drew Industries, and will report directly to the
Chief Executive Officer of Lippert Components, Inc. Executive will perform such
duties, and exercise such supervision and control with regard to the business of
the Corporation, as are commonly associated with Executive’s position, as well
as perform such other duties as are reasonably assigned to Executive. Executive
will devote substantially all of Executive’s business time and energy to
Executive’s duties. Executive will maintain operations in Executive’s area of
responsibility, and make every reasonable effort to ensure that the employees
within that area of responsibility act, in compliance with applicable law and
the Corporation’s Guidelines for Business Conduct, as amended from time to time.
Executive is subject to all of the Corporation’s employment policies and
procedures (except as specifically superseded by this Agreement).


2.
Compensation and Benefits.



A.
Base Salary. Executive’s initial aggregate annual base salary will be $577,500,
less applicable withholdings and deductions, payable according to the
Corporation’s regular payroll schedule. Executive’s base salary shall be
reviewed annually and may be increased in the Corporation’s sole discretion from
time to time.



B.
Annual Incentive Compensation. Executive will be eligible to participate in the
Corporation’s management incentive compensation plans, adopted by the
Corporation from time to time, in the Corporation’s discretion and in accordance
with the plans’ terms and conditions.



C.
Equity Awards. Executive will be eligible for stock-based awards in the
Corporation’s discretion from time to time.



D.
Employee Benefits. Executive will be eligible to participate in the
Corporation’s employee welfare plans (health, dental, life, short-term and
long-term disability insurance coverage), retirement or savings plans, and other
benefit plans on the same basis as other similarly situated executives, in
accordance with the terms of the plans. The Corporation reserves the right to
amend or discontinue any plan or policy at any time in its sole discretion.
Executive agrees to have an annual comprehensive physical examination at the
expense of the Corporation (to the extent not covered by insurance) by a
physician of his choice. In addition to the Corporation’s generally available
benefits, the Corporation shall provide Executive, at the Corporation’s expense
during the term of Executive’s employment:








--------------------------------------------------------------------------------



a.
The Executive shall be eligible to participate in any pension, retirement,
deferred compensation, or profit-sharing plan adopted by the Corporation for the
benefit of its executives.



ii. To supplement standard long-term disability coverage, the Corporation shall
maintain, to the extent such coverage is available on commercially reasonable
terms (as determined by the Corporation in its discretion), at no cost to
Executive, disability insurance (subject to the terms and conditions of the
underlying policy) providing for weekly payments to Executive, in the event
Executive shall fail or be unable to perform his obligations hereunder, in the
amount of not less than $120,000 per year. Such payments shall continue for the
maximum available term after the commencement of disability.


iii. The Corporation will provide an automobile allowance of $1,000 per month,
less applicable withholdings, in accordance with the Corporation’s automobile
policy, together with reimbursement for gasoline, customary insurance,
maintenance and registration fees on presentation of expense vouchers, to be
used in connection with the business of the Corporation.


iv. Executive shall be entitled to a vacation in each year during the Employment
Period of not less than 3 weeks. Executive shall not be entitled to any
additional payout for unused vacation during any given year.


E.
Expenses. All travel and other expenses incident to the rendering of services by
Executive hereunder in accordance with the travel policies of the Corporation
will be paid by the Corporation. If any such expenses are paid in the first
instance by Executive, the Corporation will reimburse him therefore on
presentation of expense vouchers.



3.
Term and Termination of Employment.



A.
Term. This Agreement shall continue in full force and effect during the
Employment Period until terminated as set forth in Section 1 or as otherwise set
forth under Section 3.B below.



B.
Termination.



i.
By Mutual Agreement. The parties may terminate Executive’s employment at any
time by mutual agreement.








--------------------------------------------------------------------------------



ii.
By the Corporation without Cause. The Corporation may terminate Executive’s
employment without Cause upon 90 days’ prior written notice.



iii.
By the Corporation with Cause. The Corporation may terminate Executive’s
employment at any time for Cause. “Cause” means Executive’s (a) willful and
continued failure to follow the Corporation’s reasonable direction or to perform
any duties reasonably required of Executive (other than any such failure
resulting from his disability or from termination by Executive for Good Reason),
after written demand for substantial performance is delivered to Executive
specifying in reasonable detail the manner in which Executive has not performed,
and Executive has not remedied such failure within 30 days after notice thereof,
(b) material violation of, or failure to act upon or report known or suspected
violations of, the Corporation’s Guidelines for Business Conduct, as amended
from time to time, (c) conviction of, or a plea of nolo contendere with respect
to, any felony, (d) commission of any criminal, fraudulent, or dishonest act in
connection with Executive’s employment, (e) material breach of this Agreement
which, if capable of remedy, continues for a period of 30 days without remedy
thereof by Executive after notice thereof, or two or more such breaches in any
two month period, or (f) one or more instances of willful misconduct or gross
negligence that, individually or in the aggregate, is materially detrimental to
the Corporation’s interests. In such event, Executive shall be entitled to no
further compensation or payments from the Corporation other than earned but
unpaid salary or benefits. In any instance where the Corporation may have
grounds for Cause, failure by the Corporation to provide written notice of the
grounds for Cause within 120 days of discovery shall be a waiver of its right to
assert the subject conduct as a basis for termination for Cause.



iv.
By Executive without Good Reason. Executive may resign and terminate Executive’s
employment at any time for any reason, including due to Executive’s retirement,
upon 90 days’ prior written notice. In such event, Executive shall be entitled
to no further compensation or payments from the Corporation other than earned
but unpaid salary or benefits.



v.
By Executive for Good Reason. Executive may terminate Executive’s employment for
Good Reason, as defined below, upon 90 days’ prior written notice. Executive
must give the Corporation written notice specifying in reasonable detail the
circumstances constituting Good Reason, within 120 days after becoming aware of
such circumstances, or such circumstances will not constitute Good Reason. If
the circumstances constituting Good






--------------------------------------------------------------------------------



Reason are reasonably capable of being remedied, the Corporation will have 90
days to remedy such circumstances. “Good Reason” will exist if the Corporation
takes any of the following actions, without Executive’s consent: (a) materially
reduces Executive’s base salary other than in connection with a general
reduction affecting a group of employees or, to the extent deemed minimally
necessary by the Board in good faith, in response to the Board’s failure to
receive stockholder approval, on an advisory basis, of the Corporation’s
executive compensation program at the Annual Meeting of Stockholders of Drew
Industries; (b) moves Executive’s primary work location from its principal
executive offices or more than 100 miles; (c) assigns to Executive any duties
materially inconsistent in any respect with Executive’s position (including
status, offices, titles and reporting relationships) as contemplated by Section
1 or otherwise makes changes that substantially diminish Executive’s position,
authority, duties or responsibilities, excluding an insulated, insubstantial and
inadvertent action not taken in bad faith and which is promptly remedied by the
Corporation; or (d) any other material breach of this Agreement by the
Corporation that is not remedied within the time period specified above after
written notice thereof.


vi.
Due to Executive’s Death or Disability. Executive’s employment will terminate
automatically if Executive dies, effective as of the date of Executive’s death.
The Corporation may, upon 30 days’ prior written notice, terminate Executive’s
employment due to Executive’s physical or mental disability that renders
Executive incapable of performing the essential functions of Executive’s job,
with or without reasonable accommodation, and which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months. The Corporation will determine whether Executive has incurred a
disability based on its own good faith determination, and may require Executive
to submit to reasonable physical and mental examinations for this purpose. In
the absence of agreement between the Corporation and Executive (or his legal
representative), each party shall nominate a qualified physician and the two
physicians so nominated shall select a third physician who shall make the
determination as to disability.



4.
Severance and Death/Disability Benefits.



A.
Circumstances under Which Severance Benefits Payable. Executive will be entitled
to the severance benefits described in Section 4.B (“Severance Benefits”) only
if Executive’s employment during the Employment Period is terminated by the
Corporation without Cause under Section 3.B(iii)






--------------------------------------------------------------------------------



(including if the Corporation terminates Executive’s employment without Cause
within 120 days following the expiration of the original Employment Period or
any subsequent one-year period as described in Section 1, as applicable, but
excluding death or disability) or is terminated by Executive for Good Reason
under Section 3.B(v). Whether Executive has had a termination of employment will
be determined in a manner consistent with the definition of “Separation from
Service” under Section 409A of the Internal Revenue Code of 1986 and its
accompanying regulations (“Section 409A”) and will be referred to herein as a
“Termination.” For purposes of this Agreement, Executive will be considered to
have experienced a Termination as of the date that the facts and circumstances
indicate that it is reasonably anticipated that Executive will provide no
further services after such date or that the level of bona fide services that
Executive is expected to perform permanently decreases to no more than 20% of
the average level of bona fide services that Executive performed over the
immediately preceding 36-month period. In consideration of the Severance
Benefits in this Agreement, Executive waives any payments or benefits to which
Executive otherwise might be or become entitled under any severance plan or
program of the Corporation.


B.
Severance Benefits. Subject to Section 4.C, Executive shall be entitled to the
following Severance Benefits if Executive experiences a Termination under the
circumstances described in Section 4.A above:



i.
An amount equivalent to two times Executive’s annual base salary (at the highest
annualized rate in effect at any time within two years of the date of
Executive’s Termination).



ii.
An amount equivalent to two times Executive’s average bonus or incentive
compensation actually paid to Executive, if any, during the 36-month period
immediately preceding his Termination (excluding equity awards, payments under
any long-term or similar benefit plan, or any other special or one-time bonus or
incentive compensation payments, and provided that the three-year average shall
not exceed Executive’s then-current annual base salary).



iii.
Amounts payable under a then-current management incentive plan will be paid out
to Executive in accordance with the terms thereof. All stock-based awards
granted to Executive that vest solely on the passage of time and which have not
vested as of the date of Executive’s Termination shall immediately vest and
become exercisable pursuant to the terms thereof. Awards that vest upon the
achievement of one or more performance goals, such as performance stock awards,
will terminate in accordance with their terms.






--------------------------------------------------------------------------------





iv.
A lump sum payment, minus applicable deductions, including deductions for tax
withholding, to offset costs of COBRA equal to the current COBRA premium in
effect at the date of Termination, multiplied by 12, which amount will be paid
within 30 days following the Starting Date (defined below).



v.
Outplacement services, for a time period (not less than 6 months following the
Starting Date (defined below)) established by the Corporation, consistent with
those provided to similarly situated executives provided by an outplacement firm
selected by the Corporation in its sole discretion, and at the expense of the
Corporation.



Except as provided in Section 4.F or as otherwise provided herein, the Severance
Benefits in Sections 4.B(i)-(ii) will be paid out, minus applicable deductions,
including deductions for tax withholding, in equal weekly payments on the
regular payroll cycle over the 24-month period following Executive’s
Termination. Except as provided in Section 4.F or as otherwise provided herein,
commencement of the Severance Benefits shall begin on the first payroll date
following the date on which Executive's release of claims under Section 4.C
becomes effective (but only if such release becomes effective within the 75-day
period following Executive's Termination) (the “Starting Date”); provided, that
the payment of Severance Benefits required under this Section 4 shall be made or
commence (as applicable) in the second calendar year if such 75-day period
begins in one calendar year and ends in the subsequent calendar year. If
Executive revokes or does not sign the Release Agreement during such 75-day
period, no severance or other benefits shall be payable hereunder. The first
payment on the Starting Date shall include those payments that would have been
previously paid if the payments of the severance compensation had begun on the
first payroll date following the date of Executive’s Termination. Executive’s
entitlement to the payments of the severance compensation described in Sections
4.B(i)-(ii) shall be treated as the entitlement to a series of separate payments
for purposes of Section 409A. Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise; nor shall the amount of any payment or benefit provided
for under this Agreement be reduced by any compensation earned by Executive as a
result of employment by another employer or by any other benefits received by
Executive from another employer, except as provided in Section 4.C below.


C.
Separation Agreement and Release Required. In order to receive any Severance
Benefits or Disability Benefits (defined in Section 4.E below) under this
Agreement, Executive must timely






--------------------------------------------------------------------------------



sign and not revoke a separation agreement and release of claims (containing a
full and complete release by Executive of any and all claims of every kind and
nature against the Corporation) in a form acceptable to and determined by the
Corporation in its discretion. The Corporation shall provide to Executive a form
of separation agreement and release of claims no later than three (3) days
following Executive’s date of Termination. If Executive does not timely execute
and deliver to the Corporation such separation agreement and release, or if
Executive does so, but then revokes it if permitted by and within the time
required by applicable law, the Corporation will have no obligation to pay or
provide any of the Severance Benefits or Disability Benefits to Executive. It is
expressly understood that the Corporation’s payment obligations under Section
4.B or 4.E, respectively, shall cease in the event Executive breaches any of his
agreements in Section 5 hereof and, in the event of any such breach, Executive
shall repay in cash immediately to the Corporation any amounts previously paid
to Executive under Section 4.B or 4.E, respectively.


D.
Death Benefits. In addition to earned but unpaid salary and benefits, Executive
(and his estate, beneficiaries or any other person legally claiming through him)
shall be entitled to the following compensation if Executive experiences a
Termination because of death (“Death Benefits”): The Corporation shall continue
to pay to the heir or designee of Executive (i) Executive’s base salary for a
period of one year from the date of death of Executive, and (ii) Executive’s
incentive compensation (excluding equity awards), which Executive would have
been entitled to receive at the completion of the year of Executive’s death but
for such termination. The base salary portion of Death Benefits will be paid
out, minus applicable deductions, including deductions for tax withholding, in
equal weekly payments on the regular payroll cycle. Incentive compensation will
be calculated and paid in accordance with the terms of the applicable plan. All
stock-based awards granted to Executive, other than awards granted under a
long-term incentive plan, which have not vested as of the date of Executive’s
Termination shall immediately vest and become exercisable pursuant to the terms
thereof. Awards granted under a long-term incentive plan, such as performance
stock awards, will remain outstanding subject to their terms. All shares of
stock deliverable pursuant to outstanding DSUs awarded to Executive will be
delivered to the heir or designee of Executive pursuant to the terms thereof.



E.
Disability Benefits. In addition to earned but unpaid salary and benefits,
Executive shall be entitled to the following compensation if Executive
experiences a Termination because of disability (“Disability Benefits”): The
Corporation shall pay to Executive (i) the difference between Executive’s base
salary and the amount of disability payments received by the Executive pursuant






--------------------------------------------------------------------------------



to disability insurance provided in accordance with this Agreement, for a period
of one year from the date of Executive’s Termination, and (ii) Executive’s
incentive compensation (excluding equity awards), which Executive would have
been entitled to receive at the completion of the year of Executive’s
Termination but for such termination. Except as provided in Section 4.F or as
otherwise provided herein, the base salary portion of Disability Benefits will
be paid out, minus applicable deductions, including deductions for tax
withholding, in equal weekly payments on the regular payroll cycle. Incentive
compensation will be calculated and paid in accordance with the terms of the
applicable plan. All stock-based awards granted to Executive, other than awards
granted under a long-term incentive plan, which have not vested as of the date
of Executive’s Termination shall immediately vest and become exercisable
pursuant to the terms thereof. Awards granted under a long-term incentive plan,
such as the performance stock awards, will remain outstanding subject to their
terms. All shares of stock deliverable pursuant to outstanding DSUs awarded to
Executive will be delivered pursuant to the terms thereof. Additionally, a lump
sum payment, minus applicable deductions, including deductions for tax
withholding, to offset costs of COBRA equal to the current COBRA premium in
effect at the date of Termination, multiplied by 12, which amount will be paid
within 30 days following Termination.


F.
Compliance with Section 409A. If Executive is a “Specified Employee” (within the
meaning of Section 409A and determined pursuant to procedures adopted by the
Corporation) at the time of Executive’s Termination and any amount that would be
paid to Executive during the six-month period following Termination constitutes
“Deferred Compensation” (within the meaning of Section 409A), such amount shall
not be paid to Executive until the later of (i) six months after the date of
Executive’s Termination, and (ii) the payment date or commencement date
specified in this Agreement for such payment(s). On the first regular payroll
date following the expiration of such six-month period (or if Executive dies
during the six-month period, the first payroll date following the death), all
payments that were delayed pursuant to the preceding sentence shall be paid to
Executive in a single lump sum and thereafter all payments shall be made as if
there had been no such delay. All Severance Benefits described in Section 4.B
shall be paid by, and no further severance compensation shall be paid or payable
after, December 31 of the second calendar year following the year in which
Executive’s Termination occurs. Severance Benefits under this Agreement are
intended to be exempt from section 409A of the Code under the “separation pay
exception,” to the maximum extent applicable. Any payments hereunder that
qualify for the “short-term deferral” exception or another exception under
section 409A of the Code shall be paid under the applicable exception. All
reimbursements provided under this Agreement shall be made or






--------------------------------------------------------------------------------



provided in accordance with the requirements of section 409A of the Code,
including, where applicable, the requirement that (a) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (b) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (c) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (d) the right to reimbursement is not
subject to liquidation or exchange for another benefit.


5.
Property Rights, Confidentiality, Non-Disparagement, and Restrictive Covenants



A.
The Corporation’s Property.



i.
Assignment of Property Rights. Executive must promptly disclose in writing to
the Corporation all inventions, designs, discoveries, processes, procedures,
methods and works of authorship, and any improvements or modifications thereon,
whether or not patentable or copyrightable, that Executive alone or jointly
conceives, makes, discovers, writes or creates, during working hours or on
Executive’s own time, during this Agreement’s term (the “Works”). Executive
hereby assigns to the Corporation all Executive’s rights, including copyrights
and patent rights, and any applications with respect thereto, to all Works,
whether or not marketed or utilized by the Corporation. The Corporation or its
designee shall have the sole and exclusive right to take whatever action it
deems appropriate to establish and protect its ownership thereof, and Executive
must assist the Corporation as it reasonably requires to perfect, protect, and
use its rights to the Works. This provision does not apply to any Work for which
no Corporation equipment, supplies, facility or trade secret information was
used and: (1) which does not relate directly to the Corporation’s business or
actual or demonstrably anticipated research or development, or (2) which does
not result from any work performed for the Corporation.



ii.
No Removal of Property. Executive may not remove from the Corporation’s premises
any Corporation records, documents, data or other property, in either original
or duplicate form, except as necessary in the ordinary course of the
Corporation’s business.



iii.
Return of Property. Executive must immediately deliver to the Corporation, upon






--------------------------------------------------------------------------------



termination of employment, or at any other time at the Corporation’s request,
all Corporation property, including records, documents, data (electronically
stored or otherwise), and equipment, and all copies of any such property,
including any records or data Executive prepared during employment.
Additionally, Executive will, if required by the Corporation, provide the
Corporation with a signed written statement disclosing and verifying whether
Executive has returned all Corporation property previously in Executive’s
possession, custody or control.


B.
Confidential Information. Executive has been and will be given access to and
provided with sensitive, confidential, proprietary and trade secret information
(“Confidential Information”) in the course of Executive’s employment which is of
unique value to the Corporation. Examples of Confidential Information include:
inventions, improvements and designs; new product or marketing plans; business
strategies and plans; merger and acquisition targets; financial and pricing
information; computer programs, source codes, models and databases; analytical
models; human resources strategies; customer lists and information; and supplier
and vendor lists and other information which is not generally available to the
public. Executive agrees not to disclose, publish or use Confidential
Information, either during or after Executive’s employment with the Corporation,
except as necessary to perform Executive’s duties or as the Corporation may
consent in writing, and for no other purpose. The confidentiality obligations
set forth herein shall continue indefinitely, for so long as the Confidential
Information remains confidential (and Executive understands that Executive will
not be relieved of Executive’s obligations if the Confidential Information loses
its confidential nature because of a breach of any of Executive’s obligations to
the Corporation). If this Agreement is enforced by a court applying the law of a
jurisdiction where a time frame is required for a non-disclosure provision to be
enforceable with respect to information that does not rise to the level of a
trade secret, then Executive’s obligations with respect to such information will
be in effect during Executive’s employment with the Corporation and for three
years thereafter.



C.
Non-Disparagement. Executive agrees not to criticize, make any negative comments
about or otherwise disparage the Corporation or those associated with it,
whether orally, in writing, electronically or otherwise, directly or by
implication, to any person or entity, including Corporation customers or agents.



D.
Restrictive Covenants. Executive agrees to the restrictive covenants in this
Section in consideration of Executive’s employment and/or continued employment
and the Corporation providing Executive






--------------------------------------------------------------------------------



access to Confidential Information, which consideration Executive agrees is
adequate and good. The restrictive covenants in this Section apply during
Executive’s employment and for 24 months immediately following the termination
of Executive’s employment relationship with the Corporation, regardless of how,
when or why the relationship terminates (the “Restricted Period”). During the
Restricted Period, Executive agrees that he will not, without the Corporation's
prior written consent, directly or indirectly, engage in any of the following
activities:


i.
Non-Solicitation. Executive will not:



(a)
Solicit, conduct business with, provide Competitive Products to, or accept
business from, any person or entity: (1) who was a Corporation Customer for the
purpose of marketing, selling or providing Competitive Products or otherwise
engaging in a business competitive with the Corporation’s business. This
restriction shall apply, reasonably and narrowly, only to those Customers with
whom Executive had contact for or on behalf of the Corporation, for whom
Executive provided services or supervised employees who provided those services,
or about whom Executive learned Confidential Information, in each case at any
time during Executive’s final two years of employment with the Corporation; or
(2) was a prospective customer of the Corporation solicited by the Corporation
within the 12 months preceding the termination of Executive’s employment
relationship with the Corporation and with whom Executive had contact for the
purposes of soliciting the person or entity to become a customer of the
Corporation, or supervised employees who had those contacts, or about whom
Executive learned Confidential Information during employment related to the
Corporation’s provision of products and services to such person or entity;



(b)
Raid, hire, employ, recruit or solicit any individual who is (or who was, within
the six months prior to the termination of Executive’s employment relationship
with the Corporation) a Corporation employee or consultant, to leave the
Corporation to join a Competitor;



(c)
Induce or influence any Corporation employee or consultant who possesses
Confidential Information of the Corporation to terminate his, her or its
employment or other relationship with the Corporation; or



(d)
Assist anyone in any of the activities listed above.



ii.
Non-Competition. Executive will not:






--------------------------------------------------------------------------------





(a)
Perform Competitive Services in the Restricted Area for or on behalf of any
Competitor, with respect to Competitive Products; or



(b)
Assist anyone in any of the activities listed above.



iii.
Definitions.



(a)
“Restricted Area.” Because of the nature of the Corporation’s business and the
nature of Executive’s duties and responsibilities for the Corporation,
Executive’s obligations under this Section 5.D shall apply in each of the
following geographic areas, which shall collective be defined as the “Restricted
Area”: (1) the State of Indiana, (2) Elkhart County, Indiana, and the contiguous
counties thereto (including the contiguous counties in the State of Michigan),
and (3) an area within a 100 mile radius of any office, facility and/or
manufacturing operation of the Corporation at which or from which Executive
performed any executive, operational, managerial, supervisory and/or related
administrative services for or on behalf of the Corporation at any time during
the 24 months immediately preceding the termination of Executive’s employment
relationship with the Corporation.



(b)
“Competitor” is any individual or entity (including a Customer) that engages in
the business (in whole or in any part) of the Corporation, and which provides
products and/or services that are the same as, substantially similar to (in
terms of type, brand or purpose) or a competitive alternative for the products
and/or services offered by the Corporation in the business, as of the date on
which Executive’s employment relationship with the Corporation terminates.



(c)
“Competitive Products” are products and/or services that are the same as,
substantially similar to (in terms of type, brand or purpose) or a competitive
alternative for the products and/or services offered by the Corporation in the
business, including but not limited to products: (i) regarding which Executive
performed any services for the Corporation at any time during the 24-month
period preceding the termination of Executive’s employment relationship with the
Corporation; and/or (ii) about which Executive had access to any Confidential
Information at any time during the 24-month period preceding the termination of
Executive’s employment relationship with the Corporation.








--------------------------------------------------------------------------------



(d)
“Competitive Services” are executive, operational, managerial, supervisory
and/or related administrative services that are the same as or substantially
similar to (in terms of type or purpose) the services Executive performed for or
on behalf of the Corporation at any point during the 24-month period preceding
the termination of Executive’s employment relationship with the Corporation.



(e)
“Customer” means any individual or entity as to which, with or to whom, within
the 24-month period immediately preceding the termination of Executive’s
employment with the Corporation: (i) any products or services were provided by
the Corporation, or (ii) any contract was entered into with the Corporation for
the provision of any products or services.



iv.
To the extent Executive and the Corporation agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, Executive and the Corporation
acknowledge and agree that such different or inconsistent terms shall not in any
way affect, have relevance to or supersede the Restrictive Covenants contained
herein.



v.
The foregoing shall not be deemed to prevent Executive from investing in
securities if such class of securities in which the investment is made is listed
on a national securities exchange or is of a company registered under Section
12(g) of the Securities Exchange Act of 1934 and, if the company in which such
investment is made competes with the Corporation, such investment represents
less than one (1%) percent of the outstanding securities of such class.



Executive has carefully considered the nature and extent of the restrictions
placed upon Executive, and the rights and remedies of the Corporation contained
in Section 5 of this Agreement, and acknowledges and agrees that they are
reasonable as to time, territory, and activity; are designed to eliminate unfair
competition to the Corporation; do not stifle Executive’s inherent skill and
experience or prohibit Executive from being gainfully employed in Executive’s
chosen profession; are fully required to protect the legitimate interests of the
Corporation; and do not confer a benefit upon the Corporation disproportionate
to the restrictions imposed upon Executive, or the consideration given therefor.


E.
Cooperation and Indemnification. Executive agrees to cooperate fully (i) with
the Corporation in the investigation, prosecution or defense of any potential
claims or concerns regarding the Corporation’s business about which Executive
has relevant knowledge, including by providing






--------------------------------------------------------------------------------



truthful information and testimony as reasonably requested by the Corporation,
and (ii) with all government authorities on matters pertaining to any
investigation, litigation or administrative proceeding concerning the
Corporation. The Corporation will reimburse Executive for any reasonable travel
and out-of-pocket expenses incurred by Executive in providing such cooperation.
The Corporation will indemnify Executive, in accordance with the Delaware
General Corporation Law, for all claims and other covered matters arising in
connection with Executive’s employment.


F.
Injunctive Relief. Executive agrees that Executive’s agreements and undertakings
contained herein are valuable and unique and that in the event of a breach, or
threatened breach, by Executive of the terms hereof (a) legal remedies (money
damages) for any breach of Section 5 will be inadequate, (b) the Corporation
will suffer immediate and irreparable harm from any such breach, and (c) the
Corporation will be entitled to injunctive relief from a court in addition to
any legal remedies the Corporation may seek. If a court determines that
Executive has breached any provision of Section 5, Executive agrees to pay to
the Corporation its reasonable costs and attorney’s fees incurred in enforcing
that provision. Any claim Executive has against the Corporation shall not be
used by Executive as a defense to the enforcement of the provisions of Section 5
of this Agreement and will not be used to prohibit the Corporation from seeking
or obtaining injunctive relief against Executive.



6.
Miscellaneous.



A.
Recoupment. Any and all payments made or required to be made and pursuant to
this Agreement shall be subject to repayment to the Corporation by Executive
(and the successors, assigns, heirs, estate and personal representative of the
Executive) pursuant to the terms of any clawback, recoupment or other policy
implemented from time to time by the Corporation, as amended (the “Recoupment
Policy”). As additional consideration for any payment or award granted to
Executive, Executive agrees to be bound by and subject to the Recoupment Policy
as in effect at any time and from time to time, as amended (whether before, at
or after the granting or payment of any award).



B.
Adequacy of Consideration. Executive acknowledges and agrees that he has
received, prior to or contemporaneously with the Effective Date, adequate
consideration from the Corporation to enter into this Agreement.



C.
Survival. The provisions of Sections 5 and 6 shall survive any termination of
this Agreement. The parties also agree that Executive’s obligations under
Section 5 remain in effect regardless of any






--------------------------------------------------------------------------------



reason that his employment with the Corporation ends.


D.
Tax Withholding. All compensation payable under this Agreement will be subject
to applicable tax withholding and other required or authorized deductions.



E.
Compensation Subject to Plan. All compensation, in whatever form, payable
pursuant to this Agreement shall be subject in all respects to the terms,
provisions and conditions of the Drew Industries Incorporated Equity Award and
Incentive Plan, as amended and restated from time to time.



F.
Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Corporation (to the attention of the Secretary of the
Corporation) at its principal executive office and to Executive at Executive’s
principal residence, or to such other address as any party may have furnished to
the other in writing and in accordance herewith, except that notices of changes
of address will be effective only upon receipt.



G.
Assignment. This Agreement shall inure to the benefit of and be binding upon the
Corporation, its successors and assigns, and the Executive, his heirs,
executors, administrators and legal representatives. Executive may not assign
this Agreement. The Corporation may assign this Agreement. This Agreement shall
not be terminated, voluntarily or involuntarily, by the liquidation or
dissolution of the Corporation or by the merger or consolidation of the
Corporation with or into another corporation. Any successor to the Corporation
will be deemed to be the Corporation under this Agreement.



H.
Entire Agreement; Amendment. This Agreement contains the parties’ entire
agreement regarding its subject matter. Except as modified by a court of
competent jurisdiction pursuant to the blue pencil doctrine or otherwise, this
Agreement may only be amended in a writing signed by the parties. This Agreement
supersedes any and all prior oral or written employment agreements (including
letters and memoranda) between Executive and the Corporation or its
predecessors. This Agreement does not supersede the terms of any stock option,
restricted stock, or stock appreciation rights plan or award, or the terms of
the Change of Control Agreement dated April 9,






--------------------------------------------------------------------------------



2012. Nothing in this Agreement, nor any fixing of compensation in the form of
base salary, bonus, stock-based awards, deferred compensation, or otherwise,
shall prevent the Corporation from granting to Executive additional compensation
in the form of cash, salary increase, stock-based awards, deferred compensation
or otherwise.


I.
Choice of Law. This Agreement shall be governed by the internal laws of the
State of Indiana without giving effect to principles of conflicts of law. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction and venue
of the United States District Court located in Indianapolis, Indiana over any
suit, action or proceeding arising out of or relating to this Agreement. Each
party hereby irrevocably waives to the fullest extent permitted by law, (i) the
right to a trial by jury; (ii) any objection that they may now or hereafter have
to the venue of any such suit, action or proceeding brought in any such court;
or (iii) any claim that any such suit, action or proceeding has been brought in
an inconvenient forum. Final judgment in any suit, action or proceeding brought
in any such court shall be conclusive and binding upon each party duly served
with process therein and may be enforced in the courts of the jurisdiction of
which either party or any of their property is subject, by a suit upon such
judgment.



J.
Waivers. No party’s failure to exercise, or delay in exercising, any right or
remedy under this Agreement will be a waiver of such right or remedy, nor will
any single or partial exercise of any right or remedy preclude any other or
further exercise of such right or remedy.



K.
Headings. The headings of this Agreement are for the convenience of reference
only and shall not affect in any manner any of the terms and conditions hereof.



L.
Narrowed Enforcement and Severability. If any provision or clause of this
Agreement, or any portion thereof, shall be held by any court or other tribunal
of competent jurisdiction to be illegal, invalid, or unenforceable in such
jurisdiction, the remainder of such provision shall not thereby be affected and
shall be given full force and effect, without regard to the invalid portion. It
is the intention of the parties that each of the restrictions in Section 5.D be
severable, and, if any court construes any provision or clause of this
Agreement, or any portion thereof, to be illegal, invalid or unenforceable
because of the duration of such provision or the area or matter covered thereby,
such court shall reduce the duration, area, or matter of such provision, and in
its reduced form, such provision shall then be enforceable and shall be
enforced.



M.
Attorney’s Fees. In the event of any proceeding involving a claim or dispute
arising under this






--------------------------------------------------------------------------------



Agreement, the prevailing party (by motion, on the merits, or otherwise) shall
be entitled to recover, in addition to any remedy awarded in such proceeding,
all costs and expenses, including actual attorney’s fees, incurred by the
prevailing party in such proceeding.


N.
Payment of Deferred Compensation - Section 409A. To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A. This Agreement shall be construed in a manner to
give effect to such intention. In no event whatsoever shall the Corporation be
liable for any tax, interest or penalties that may be imposed on Executive under
Section 409A. The Corporation shall have no obligation to indemnify or otherwise
hold Executive harmless from any such taxes, interest or penalties, or from
liability for any damages related thereto.



O.
Electronic Transmission/Counterparts. The executed version of this Agreement may
be delivered by facsimile or email, and upon receipt, such transmission shall be
deemed delivery of an original. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all of which
together will constitute one document.



[Signature Page Follows]





--------------------------------------------------------------------------------



LIPPERT COMPONENTS, INC.
 
EXECUTIVE
 
 
 
 
 
 
By:  /s/ Jason D. Lippert
 
 /s/ Scott T. Mereness
Name: Jason D. Lippert
 
Name: Scott T. Mereness
Its: Chief Executive Officer
 
 








--------------------------------------------------------------------------------



EXHIBIT B





--------------------------------------------------------------------------------



EXHIBIT B


SCHEDULE OF SEVERANCE BENEFITS
(Termination Date of 11/16/18)


This Exhibit B to the Separation and General Release Agreement (“Agreement”)
entered into between Scott T. Mereness and Lippert Components, Inc. on November
16, 2018, sets forth the Severance Benefits payable pursuant to Paragraph 3 of
the Agreement, subject to the terms and conditions of the Agreement, and fully
satisfies the Severance Benefits described in Section 4.B of the Employment
Agreement. Capitalized terms not defined in this Exhibit B have the definitions
prescribed for such terms in the Agreement.
Payment Description
Timing of Payment/Notes
(1) $151,680, which is equal to 90 days base salary in lieu of notice.
$151,680, less applicable deductions, payable in a lump sum, on November 30,
2018.
(2) $1,213,442 (2x annual base salary of $606,721), payable in equal weekly
payments on the Company’s regular payroll cycle over 24-month period following
the Termination Date. (See Employment Agreement Section 4.B.i)
$11,667.71 weekly, less applicable deductions, beginning on January 4, 2019 and
ending on November 16, 2020. (Begins on the Starting Date, but with first
payment including accrual for period from Termination Date until Starting Date.)


Pursuant to Section 4.B of the Employment Agreement, the first payment will be
made on the first payroll date following the date that the Agreement becomes
effective (the “Starting Date”), which shall be not earlier than January 1,
2019. In addition, any portion of this amount that constitutes deferred
compensation under Section 409A shall be held and not paid until the first
payroll date following May 16, 2019.
(3) $1,213,442 (2x average bonus paid during prior 36-month period (avg. =
$1,800,362), average not to exceed current base salary of $606,721), payable in
equal weekly payments on the Company’s regular payroll cycle over 24-month
period following the Termination Date. (See Employment Agreement Section 4.B.ii)
$11,667.71 weekly, less applicable deductions, beginning on January 4, 2019 and
ending on November 16, 2020. (Begins on the Starting Date, but with first
payment including accrual for period from Termination Date until Starting Date.)


{2015 = $1,301,690; 2016 = $2,875,865; 2017 = $1,223,531}


Pursuant to Section 4.B of the Employment Agreement, the first payment will be
made on the first payroll date following the Starting Date, which shall be not
earlier than January 1, 2019. In addition, any portion of this amount that
constitutes deferred compensation under Section 409A shall be held and not paid
until the first payroll date following May 16, 2019.
(4) $218,420, which the parties agree represents the 2018 Annual Incentive Plan
award (See Employment Agreement Section 4.B.iii)
Paid in lump sum, less applicable deductions, on the Starting Date.
(5) $17,796, which represents the current COBRA premium in effect at the
Termination Date x 12. (See Employment Agreement Section 4.B.iv)
Paid in lump sum, less applicable deductions, on the Starting Date.






--------------------------------------------------------------------------------



(6) Outplacement services consistent with those provided to similarly situated
executives provided by an outplacement firm selected by the Company in its sole
discretion, and at the expense of the Company. (See Employment Agreement Section
4.B.v)
For a time period (not less than 6 months following the Starting Date)
established by the Company.
(7) The parties agree that the following list of stock-based awards includes all
of the awards currently held by Mereness and that such awards shall be treated
in the manner indicated under the “Treatment” heading below. Each award is
subject to the terms and conditions of its respective award agreement.


Grant Date
Award Description
Shares*
Treatment**
Time-Based Vesting Units
 
 
12/31/10
Q4 2010 Salary Deferral
795
Vested shares (convert subject to Section 409A)
02/15/11
2010 Bonus Deferral
18,424
Vested shares (convert subject to Section 409A)
11/20/13
2013 5-Year DSU
999
Vest, net of tax withholdings (subject to 409A)
11/20/14
2014 5-Year DSU
1,920
Vest, net of tax withholdings (subject to 409A)
02/10/16
2016 3-Year DSU
4,096
Vest upon separation of service and shares issued accordingly, net of tax
withholdings
03/15/17
2017 3-Year DSU
3,860
Vest upon separation of service and shares issued accordingly, net of tax
withholdings
03/01/18
2018 3-Year RSU
5,451
Vest upon separation of service and shares issued accordingly, net of tax
withholdings
Performance-Based Vesting Units
 
 
02/10/16
2016 LTI (EPS Performance)
36,979
Forfeited
03/15/17
2017 LTI (EPS Performance)
12,576
Forfeited
03/15/17
2017 LTI (ROIC Performance)
11,507
Vest upon separation of service and shares issued accordingly, net of tax
withholdings
03/01/18
2018 PSU (EPS Performance)
11,846
Forfeited
03/01/18
2018 PSU (ROIC Performance)
5,428
Forfeited
 


Total Shares Vested:
    47,052
 
* Includes applicable dividend equivalent units.
** Treatment determined as per the respective equity award agreement.






